Case 1:19-cv-03331-SEB-DLP Document 1 Filed 08/07/19 Page 1 of 7 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
              Plaintiff,                  )                   CIVIL ACTION NO.
                                          )
            v.                            )                      1:19-cv-3331
                                          )
BROOKDALE SENIOR LIVING                   )                   COMPLAINT
COMMUNITIES, INC.; BROOKDALE PLACE )
AT FALL CREEK, LLC.,                      )
                  Defendants.             )                   JURY TRIAL DEMAND
__________________________________________)


                                  NATURE OF THE ACTION

       This is an action under Title I of the Americans with Disabilities Act of 1990, as

amended and Title I of the Civil Rights Act of 1991, to correct unlawful employment practices

on the basis of disability, and to provide appropriate relief to Tina Puckett, now known as Tina

Rabiu (“Ms. Puckett”), who was adversely affected by such practices.

       As alleged with greater particularity in paragraph 13 below, the Equal Employment

Opportunity Commission (“the Commission”) alleges that Brookdale Senior Living

Communities, Inc. and Brookdale Place at Fall Creek, LLC. (“Defendant Employers”) refused to

hire Ms. Puckett, a qualified individual, due to her disability and failed to provide a reasonable

accommodation that would allow her to complete a drug screen, in violation of the ADA.

                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the

Americans with Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. § 12117(a), which

incorporates by reference Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964
Case 1:19-cv-03331-SEB-DLP Document 1 Filed 08/07/19 Page 2 of 7 PageID #: 2




(“Title VII”), 42 U.S.C. §§ 2000e-5(f)(1) and (3), and pursuant to Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981a.

       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Southern District of Indiana.

                                             PARTIES

       3.      Plaintiff, the Commission, is the agency of the United States of America charged

with the administration, interpretation and enforcement of Title I of the ADA and is expressly

authorized to bring this action by Section 107(a) of the ADA, 42 U.S.C. § 12117(a), which

incorporates by reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and

(3).

       4.      At all relevant times, Defendant Employer Brookdale Senior Living Communities

Inc. has continuously been a Delaware Corporation, doing business in the State of Indiana and

the City of Indianapolis and has continuously had at least 15 employees.

       5.      At all relevant times, Defendant Employer Brookdale Place at Fall Creek has been

a Delaware Limited Liability Corporation doing business in the State of Indiana and the City of

Indianapolis and has continuously had at least 15 employees.

       6.      At all relevant times, Defendant Employers have continuously been employers

engaged in an industry affecting commerce under Sections 101(5) and 101(7) of the ADA,

42 U.S.C. §§ 12111(5), (7), which incorporate by reference Sections 701(b), (g) and (h) of

Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h).

       7.      At all relevant times, Defendant Employers have been covered entities under

Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

                             ADMINISTRATIVE PROCEDURES

       8.      On June 11, 2015, more than thirty days prior to the institution of this lawsuit,
                                                  2
Case 1:19-cv-03331-SEB-DLP Document 1 Filed 08/07/19 Page 3 of 7 PageID #: 3




Ms. Puckett filed a charge with the Commission alleging violations of Title I of the ADA by

Defendant Employers.

        9.     On October 25, 2018, the Commission issued to Defendant Employers a Letter of

Determination finding reasonable cause to believe that the ADA was violated and inviting

Defendant Employers to join with the Commission in informal methods of conciliation to

endeavor to eliminate the unlawful employment practices and provide appropriate relief.

        10.    The Commission engaged in communication with Defendant Employers to

provide them with the opportunity to remedy the discriminatory practices described in the Letter

of Determination. However, the Commission was unable to secure from Defendant Employers a

conciliation agreement acceptable to the Commission.

        11.    On December 6, 2018, the Commission issued to Defendant Employers a Notice

of Failure of Conciliation.

        12.    All conditions precedent to the institution of this lawsuit have been fulfilled.

                                   STATEMENT OF CLAIMS

        13.    In or about June 2015, Defendant Employers engaged in unlawful employment

practices at their Fall Creek (Indianapolis) facility in violation of Sections 102(a), 102(b)(1),

102(b)(2), and 102(b)(5)(A) and (B) of Title I of the ADA, 42 U.S.C. § 12112.

               a.      Ms. Puckett is a qualified individual with a disability. She was born with a

physical impairment that substantially affects the normal operation of her bladder and the ability

to urinate.

               b.      On or about May 29, 2015, Defendant Employers made an offer of

employment to Ms. Puckett for a full-time position as a server at Defendant Employers’

Brookdale at Fall Creek location, conditioned upon her passing a physical and drug screen.

               c.      On or about June 8, 2015, Defendant Employers contacted Ms. Puckett to
                                                  3
Case 1:19-cv-03331-SEB-DLP Document 1 Filed 08/07/19 Page 4 of 7 PageID #: 4




arrange the physical and drug screen with its contracted medical provider. On that same date,

Ms. Puckett went to the medical provider for the mandatory physical and drug screen.

               d.      Upon arrival at the medical provider, Ms. Puckett explained to an

employee of the medical provider that she was born with a defective bladder, that she had

undergone bladder surgery, that her bladder had been reconstructed with an Indiana Pouch and

that as result, she would only be able to urinate via a stoma in her abdomen, which must be

catheterized using a quick catheter.

               e.      The employee indicated that it would be necessary for them to contact

Defendant Employers’ local Business Office Manager, Jo Truby.

               f.      Ms. Puckett was told to wait in the reception/lobby area. While waiting

and in the hearing range of approximately 25-30 people, Ms. Puckett was questioned as to the

specifics of her medical condition and the need for the catheter use.

               g.      After almost 2 hours at the medical facility, Ms. Puckett was sent home.

Ms. Puckett’s urine was not taken on that day and no alternative options for the drug screen were

discussed.

               h.      At the time of the testing, despite the availability of accommodations,

Defendant Employers failed to provide a reasonable accommodation to allow Ms. Puckett to

complete the drug screen.

               i.      Ms. Puckett’s drug test was marked as a “fail”.

               j.      Ms. Puckett was told that Defendant Employers’ policy was not to accept

urine samples from catheters.

               k.      Right after, Ms. Puckett’s job offer was withdrawn.

       14.     The effect of the practices complained of in paragraph 13 above has been to

deprive Ms. Puckett of equal employment opportunities and otherwise adversely affect her status
                                                 4
Case 1:19-cv-03331-SEB-DLP Document 1 Filed 08/07/19 Page 5 of 7 PageID #: 5




as an employee and/or applicant for employment because of her disability.

       15.     The unlawful employment practices complained of in paragraph 13 above were

intentional.

       16.     The unlawful employment practices complained of in paragraph 13 above were

done with malice or with reckless indifference to the federally protected rights of Ms. Puckett.

                                         PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Defendant Employers, their officers,

agents, servants, employees, attorneys, and all persons in active concert or participation with

them, from failing to hire qualified individuals with a disability.

       B.      Grant a permanent injunction enjoining Defendant Employers, their officers,

agents, servants, employees, attorneys, and all persons in active concert or participation with

them, from failing to provide a reasonable accommodation to the known disability of an

applicant.

       C.      Order Defendant Employers to institute and carry out policies, practices, and

programs which provide equal employment opportunities for qualified individuals with

disabilities , and which eradicate the effects of its past and present unlawful employment

practices.

       D.      Order Defendant Employers to make whole Ms. Puckett, by providing appropriate

back pay with prejudgment interest, in amounts to be determined at trial, and other affirmative

relief necessary to eradicate the effects of their unlawful employment practices, including but not

limited to rightful place hiring of Ms. Puckett or in the alternative, front pay in amounts to be

determined at trial.

       E.      Order Defendant Employers to make whole Ms. Puckett by providing
                                                  5
Case 1:19-cv-03331-SEB-DLP Document 1 Filed 08/07/19 Page 6 of 7 PageID #: 6




compensation for past and future pecuniary losses resulting from the unlawful employment

practices complained of in paragraph 13, in amounts to be determined at trial.

            F.     Order Defendant Employers to make whole Ms. Puckett by providing

compensation for past and future non-pecuniary losses resulting from the unlawful practices

complained of in paragraphs 13 above, including emotional pain, distress, suffering,

inconvenience, anxiety, loss of enjoyment of life, and humiliation, in amounts to be determined

at trial.

            G.     Order Defendant Employers to pay Ms. Puckett punitive damages for their

malicious and reckless conduct, as described in paragraph 13 above, in amounts to be determined

at trial.

            H.     Grant such further relief as the Court deems necessary and proper in the public

interest.

            I.     Award the Commission its costs of this action.

                                        JURY TRIAL DEMAND

            The Commission requests a jury trial on all questions of fact raised by its complaint.

                                                  Respectfully submitted,

                                                  James L. Lee
                                                  Acting General Counsel

                                                  Gwendolyn Young Reams
                                                  Associate General Counsel

                                                  EQUAL EMPLOYMENT
                                                  OPPORTUNITYCOMMISSION
                                                  Washington, D.C.

                                                  s/Kenneth L. Bird
                                                  KENNETH L. BIRD,
                                                  Regional Attorney, #10780-02

                                                  s/Nancy Dean Edmonds
                                                     6
Case 1:19-cv-03331-SEB-DLP Document 1 Filed 08/07/19 Page 7 of 7 PageID #: 7




                                   NANCY DEAN EDMONDS,
                                   Supervisory Trial Attorney
                                   s/Alessandra M. Rosa
                                   ALESSANDRA M. ROSA
                                   Trial Attorney, IN Bar No. 35133-29


                                   EQUAL EMPLOYMENT OPPORTUNITY
                                   COMMISSION
                                   Indianapolis District Office
                                   101 W. Ohio St., Suite 1900
                                   Indianapolis, IN 46204
                                   alessandra.rosa@eeoc.gov
                                   Tel. (463) 999-1181




                                      7
